Citation Nr: 0308222	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  96-18 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for the residuals of a 
left femur fracture, currently rated 10 percent disabling.  

(The issues of entitlement to service connection for left 
knee arthritis and infectious synovitis, as well as the issue 
of entitlement to an increased rating for residuals of left 
knee laceration with skin graft will be addressed in a later 
decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from June 1954 to June 
1957.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

In March 1998, the Board remanded this case to the RO for 
additional development.  The case has been returned to the 
Board for further consideration.  

The Board is taking additional development action on the 
issues of entitlement to service connection for left knee 
arthritis and infectious synovitis, as well as the issue of 
entitlement to an increased rating for residuals of left knee 
laceration with skin graft.  38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development to the veteran.  38 C.F.R. § 20.903 (2002).  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDING OF FACT

The residuals of a left femur fracture primarily consist of 
occasional pain, without any malunion, nonunion or false 
joint involving the left femur.





CONCLUSION OF LAW

The criteria for an increased rating for residuals of a left 
femur fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5250-5255 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the obligations of VA with respect to the 
duties to assist and notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  The Board finds that the statement and 
supplemental statements of the case, particularly the January 
2003 supplemental statement of the case, notified the veteran 
of the new law, the duties imposed on VA under the new law, 
and the evidence that was needed to support his claim.  He 
was also notified that VA would help him secure evidence in 
support of his claim if he identified such evidence.  
Additionally, he was provided with notice of, and he reported 
for VA examinations.  Further, the veteran was provided with 
notice of what the evidence of record, to include VA 
examinations, revealed.  

Finally, the veteran has been provided with notice of why the 
RO found the evidence insufficient to award the benefit 
sought on appeal, as well as notice that he may submit any 
supporting evidence.  Thus, the veteran has been provided 
with notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran of what evidence 
would be secured by VA and what evidence would be secured by 
the veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating. 38 C.F.R. 
§ 4.7.   After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's left femur disability has been evaluated by the 
RO under DC 5255.  Under DC 5255, when there is malunion of 
the femur, a 10 percent rating is assigned if there is slight 
knee or hip disability; a 20 percent rating is assigned if 
there is moderate knee or hip disability; a 30 percent rating 
is assigned if there is marked knee or hip disability.  A 60 
percent rating is assigned when there is fracture of the 
surgical neck, with false joint.  Higher ratings are also 
provided for fracture of the shaft or anatomical neck with 
nonunion.  38 C.F.R. § 4.71a, DC 5255.  

The record indicates that in October 1957, the veteran was 
awarded service connection and a 10 percent rating for 
residuals of left femur fracture, effective from June 1957.  
The 10 percent rating has remained in effect since 1957.  

In October 1995, the veteran submitted a claim for 
entitlement to an increased rating for the left femur 
disorder.  It is noted that the previous year, in December 
1994, the veteran had a cerebrovascular accident (CVA), which 
left him with left-sided hemiparesis.  A review of the post-
service medical evidence, dated prior to December 1994, 
indicates no specific treatment or problems with the left 
femur.  Current medical evidence indicates that the residuals 
of the left femur fracture essentially consist of pain.  It 
is noted that a December 1999 VA examination report noted 
that over the years, the veteran had pain and tenderness in 
the left femur, which hurt from time to time.  No other 
problems were reported at that time.  It is also noted that 
during a hearing before the undersigned, held in August 1997, 
the veteran reported that he had pain associated with the 
left femur condition.  In addition, an October 1999 VA 
treatment record noted that the range of motion of the lower 
extremities was well preserved, and that left lower extremity 
problems were controlled with Motrin.  Further, a May 2002 VA 
treatment report again noted that the veteran's in-service 
injury to the left femur had left him with pain in that area.
  
A July 2000 VA examination report provides a good history of 
the left femur injury and its residuals.  The examination 
report notes that during service, in 1955, the veteran 
sustained injury to the left thigh, patella, lower leg, and 
left shoulder, as a result of a motor vehicle accident.  X-
rays showed a comminuted transverse fracture of the left 
femur in the mid-shaft.  He had an intramedullary nailing of 
the left femur.  Subsequently, when he was allowed to bear 
weight, the intramedullary rod was bent.  The rod had to be 
removed and replaced with another rod.  Subsequent x-rays 
showed appropriate healing.  The rod was removed in August 
1956.  After this, it was noted that he had full range of 
motion of the hip and knee, and that his femur was well 
healed.

At the time of the July 2000 examination, the veteran 
reported that he had been having pain where the femur was 
broken.  He had little active control of his left leg because 
of the CVA.  He also had some muscle atrophy on the left 
thigh, but that was felt to be due to the CVA.  The diagnosis 
was a mid-shaft fracture, which was well healed and well 
aligned.    

The Board has conducted a careful review of the evidence of 
record and finds that the criteria for a rating higher than 
10 percent have not been met.  As previously mentioned, the 
evidence of record indicates, in essence, that the residuals 
of the left femur fracture consist only of occasional pain.  
The evidence of record does not indicate that any of the 
criteria for a rating higher than 10 percent have been met 
under DC 5255.  The record also does not indicate that there 
is any limitation of motion which is caused by the left femur 
fracture.  The Board concludes that the 10 percent rating 
assigned for occasional pain associated with the left femur 
disorder is adequate compensation under the applicable law 
and regulation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45.     
  
The Board has considered the "benefit of the doubt" doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

         


ORDER

An increased rating for the residuals of a left femur 
fracture is denied.




	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

